Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges applicant’s amendments to claims 1 and 5.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/12/2022 has been entered.

Response to Amendment
The amendment filed on 06/12/2022 has been entered. The 35 USC § 112 claim rejections have been overcome. The amendments to claims 1 and 5 necessitated corresponding modifications to the claim rejections.
Response to Arguments
Applicants’ arguments filed on 06/12/2022 regarding claims 1-3, 5, and 7-8 have been fully considered but are not persuasive. Applicant amendments to claims 1 and 5 necessitated corresponding changes in the claim rejections of claims 1 and 5 and as detailed in the claim rejection section below. Applicants arguments regarding claims 4 and 6 are moot because the arguments revolve around the prior art Georges Croullebois (US-3894648-A) which is no longer used in the claim rejection of this current non-final office action.

The examiner respectfully points out the prior art Hector Q. Racine (US-1544480-A), A. B. Caminetti (US-0553496-A), and the newly added prior art Choonsik Jeon (KR-20050037141-A) used in the claim rejections of this office action met all of the limitations as claimed.

With respect to the applicants’ arguments regarding claims 1 and 5, the examiner respectfully points out that the applicant’s arguments are more limiting than the claim language whereas the amendment to claims 1 and 5 use broad language, “corresponding” is a broad term that is broadly interpreted and does not exclude the current interpretation “the edge of the throat conforms with the door thickness” and as detailed in the claim rejection section below. The claimed limitation “the throat having a door edge engagement dimension corresponding to a door thickness” is broadly interpreted because the claim language does not state “exactly the same as a door thickness” or “same as a door thickness” or “equivalent to a door thickness”. 

Furthermore, the prior art Racine does teach the limitation “a door bracket”, “a door edge engagement throat”, “a door edge engagement dimension”, and “a door thickness” where the door edge bracket 4 has a throat area that communicates with an edge of a door 1 where the door has a thickness and as detailed and show in the claim rejection section below. while Caminetti teaches a door-fastener attached to a door that has a thickness where Caminettis’ door-fastener is used to secure doors against intrusion and prevent thieves from gaining admittance through the secured door. The broad claim language does not exclude the interpretation used in the rejections of claims 1 and 5 and their dependent claims and as detailed in the claim rejection section below. The examiner respectfully points out that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case “the throat dimension may frequently range between 1-3/8” to 1-3/4”, the standard dimension for a residential, and a commercial door thickness, respectively” is not claimed. 

In response to applicant's argument that Hector Q. Racine (US-1544480-A) and A. B. Caminetti (US-0553496-A) are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Hector Q. Racine (US-1544480-A) and A. B. Caminetti (US-0553496-A) can reasonably be considered as within the field of applicant’s endeavor, as it has been classified primarily in CPC areas E05C19/182; Y10T292/382; Y10T292/391; E05C19/182; Y10T292/388; E05B65/1033 that are for closure fasteners and locks. Furthermore, Racine is pertinent to the problem byf providing “an easily and quickly applied and manipulated device for holding a door against opening, and one which is so constructed that in case of fire or any other emergency the door may be expeditiously and easily released for the opening thereof”, particularly via means of a safety or securing device that comprises a slidable member that is adapted to straddle a bar with a rotary/spirally ribbed member that is mounted to rotate in a bifurcated portion and as detailed in the claim rejections section below. Racine teaches all the recited elements of claims 1-3.  While Caminetti and Jeon complement the drawbacks of Racine by teaching the structural limitations “to prohibit the second end from being displaced in a second direction toward the body portion in a default condition” and “an emergency release interface independent of the release interface” respectively, and as detailed in the claim rejection section below.  

Thus, the claim rejection of claims 1-8 is maintained and as detailed in the claim rejection section below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hector Q. Racine (US-1544480-A) hereinafter Racine 

Regarding claim 1, 
A door barricade apparatus (Fig. 2; door securing device), the apparatus comprising:
a body portion (7) including a pushing face (as shown in the annotated figure of fig. 1-2 below; Pushing interface), a port (as shown in the annotated figure of fig. 2 below; two ports are available on the body portion / slidable member 7 for the toothed metallic bar 5 to slide through), an advancing interface (8) and a release interface (10),
a shaft portion (5) including a shaft (Toothed bar) and a door bracket (4), the door bracket having a door edge engagement throat (throat) terminating in at least an I-shaped configuration (I-shaped configuration), the throat having a door edge engagement dimension (edge) corresponding to a door thickness [as shown in the annotated figure of figs. 1-2 below, the edge of the throat conforms with the door thickness]; and

Wherein the door bracket is pivotably coupled to the shaft at a first end (first end) and the shaft is disposed within the port (as shown in the annotated figure of fig. 1-2 below; the body portion / slidable member 7 includes two ports formed on opposite sides, where the metallic bar 5 and its toothed bar slide through the two ports, the toothed bar has a first end and a second end, while the bracket 4 pivots in its recessed pocket 3 for best fit);
   
    PNG
    media_image1.png
    460
    688
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    541
    884
    media_image2.png
    Greyscale

Regarding claim 2, 
Racine teaches the apparatus of claim 1, wherein the throat terminates in a t-shaped configuration (as shown in the annotated figure of fig. 2 above; the bracket 4 represent the bottom stem of the T-shaped configuration while the metallic bar 5 constitutes the cross bar of the T-shape). 

Regarding claim 3, 
Racine teaches the apparatus of claim 1, wherein the advancing interface is the release interface (as shown in the annotated figures 1-2 above; the advancing interface / spirally ribbed member 8 is able to rotate in two directions so as to collaborate with the release interface / lever 10 to move the slidable body 7 towards the door 1 or away from the door).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hector Q. Racine (US-1544480-A) hereinafter Racine, in view of Choonsik Jeon (KR-20050037141-A) hereinafter Jeon

Regarding claim 4, 
While Racine teaches the apparatus of claim 1. But Racine as modified above fails to teach further including an emergency release interface independent of the release interface

Jeon teaches further including an emergency release interface (80 and 82 collectively) independent of the release interface (figs.1-3; replacing pivot 11 of Racine with the safety pin 80 and ring 82 of Jeon would not interfere with the function of lever 10, provides for secure connection, does not require handling or rotating lever 10, and would add to the safety of the door securing device of Racine by simply pulling safety pin 80 via ring 82 to totally disconnect lever 10 from the securing device of Racine to allow for the immediate free movement of the slidable member 7 and its spirally ribbed member 8 from teeth 6 so that slide member 7 can be easily pulled off from the metallic bar 5 to open the door)

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Racine as modified above by incorporating a safety pin and its ring to act as an emergency release interface that performs its function independently from the release interface and as disclosed by Jeon because incorporating safety pins into door locks is known, simple, easy to use, and marketable feature that is ideal for securing two interacting parts together while providing for their quick separation in cases of emergency.

Claims 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hector Q. Racine (US-1544480-A) hereinafter Racine, in view of A. B. Caminetti  (US-0553496-A) hereinafter Caminetti 

Regarding claim 5, 
A door barricade apparatus (Fig. 2; door securing device), the apparatus comprising: 

a housing (7) including a pushing face (as shown in the annotated figure of fig. 1-2 above; Pushing interface) configured to contact a frame (Door frame) of a door (1) or a wall (2) proximate the door, a port (as shown in the annotated figure of fig. 2 above; two ports are available on the body portion / slidable member 7 for the toothed metallic bar 5 to slide through), an advancing interface (8), and a release interface (10);

a shaft portion (5) including a shaft (Toothed bar) and a door bracket (4) configured to mate with the edge of a door (Edge), the door bracket having a door edge engagement throat (throat) terminating in at least an I-shaped configuration (I-Shaped configuration), the throat having a door edge engagement dimension corresponding to a door thickness [as shown in the annotated figure of figs. 1-2, above; the edge of the throat conforms with the door thickness];

Wherein the door bracket is pivotably coupled to the shaft at a first end (first end), the shaft is disposed within the port,  and the shaft terminates at a second end (Second end) [as shown in the annotated figure of figs. 1-2 above; the body portion / slidable member 7 includes two ports formed on opposite sides, where the metallic bar 5 and its toothed bar slide through, the toothed bar has a first end and a second end, while the bracket 4 pivots in its recessed pocket 3 for best fit);

While Racine teaches wherein the housing is configured to allow the second end to be displaced in a first direction (first direction) away from the housing, and a second direction (Second direction). But Racine does not teach and to prohibit the second end from being displaced in a second direction toward the housing in a default condition 

Caminetti teaches and to prohibit the second end from being displaced in a second direction toward the body portion in a default condition (as shown in figs. 3-4; Pin E and spiral spring F collectively prohibits the movement of the toothed blade / toothed shaft to move in a second direction, including the pin and its spiral spring into the slidable member 7 allows the member 7 move in the first direction but restricts and prohibits the slidable member 7 from moving in the second direction (default condition) unless pin E is pressed down)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Racine by including and to prohibit the second end from being displaced in a second direction away from the body portion in a default condition as disclosed by Caminetti because it is a known, simple, and marketable feature that provides for directional restriction of the slidable member and secures the barricade apparatus onto the door.

wherein the housing is configured to allow the second end to be displaced in the first direction or the second direction in a released condition [as shown in the annotated figure 1 and 2 above; Once the lever 10 is released, the slidable member 7 and the second end are able to move in both the first direction and the second direction (released condition];

wherein activating the advancing interface displaces the second end in the first direction (as shown in the annotated figure of figs. 1-2 above; the spirally ribbed member 8 is able to rotate in a direction to translate the body 7 towards the door frame so that the second end moves away from the slidable member 7 in its first direction);

wherein activating the release interface activates the released condition [as shown in the annotated figure of figs. 1-2 above; once the lever 10 is released, the slidable member 7 is able to translate in both directions so that the second end is able to move to the first or second direction (released condition)].

Regarding claims 7,
Racine as modified above teaches the apparatus of claim 5, wherein the advancing interface is the release interface (as shown in the annotated figures 1-2 above; the spirally ribbed member 8 is able to rotate in two directions so as to collaborate with the release interface 10 to move the slidable body 7 towards the door 1 or away from the door).

Regarding claim 8, 
Racine as modified above teaches the apparatus of claim 5, wherein the throat terminates in a t-shaped configuration (as shown in the annotated figure of fig. 2 above; bracket 4 represent the bottom stem of the T-shaped configuration while the metallic bar 5 constitutes the cross bar of the T-shape). 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hector Q. Racine (US-1544480-A) hereinafter Racine, in view of A. B. Caminetti (US-0553496-A) hereinafter Caminetti, in further view of Choonsik Jeon (KR-20050037141-A) hereinafter Jeon

Regarding claim 6;
Racine as modified above teaches the apparatus of claim 5, and an emergency release condition (emergency event). But Racine does teach further including an emergency release interface configured to activate an emergency release condition independent from the release interface.

Jeon teaches including an emergency release interface (80 and 82 collectively) configured to activate an emergency release condition independent from the release interface (figs.1-3; replacing pivot 11 of Racine with the safety pin 80 and ring 82 of Jeon would not interfere with the function of lever 10, provides for secure connection, does not require handling or rotating lever 10, and would add to the safety of the door securing device of Racine by simply pulling safety pin 80 via ring 82 to totally disconnect lever 10 from the securing device of Racine to allow for the immediate free movement of the slidable member 7 and its spirally ribbed member 8 from teeth 6 so that slide member 7 can be easily pulled off from the metallic bar 5 to open the door)

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Racine as modified above by incorporating a safety pin and its ring to act as an emergency release interface that performs its function independently from the release interface and as disclosed by Jeon because incorporating safety pins into door locks is known, simple, easy to use, and marketable feature that is ideal for securing two interacting parts together while providing for their quick separation in cases of emergency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892, and as follows:

Pao-Lu Chen (US-20120279538-A1)
Paul G. Laborde (US-20120019011-A1)
Gregory P. Hertrich (US-20110175374-A1)
Robert Michael Maher et al. (US-4059299-A)
Orville P. Huntley (US-4059299-A)
Georges Croullebois (US-3894648-A)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAL SAIF/               Examiner, Art Unit 3675                                                                                                                                                                                         
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675